Citation Nr: 0500194	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-06 447	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to October 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision that denied the 
veteran's claim of service connection for residuals of a back 
injury.  

The issue presently before the Board is whether new and 
material evidence has been received to reopen a claim of 
service connection for a low back disability.  Barnett v. 
Brown, 83 F.3d 1380 (1996).  In this regard, it is noted that 
the Board, in a January 1995 decision, denied service 
connection for a low back disability.  Thus, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).
 
In April 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  At this hearing, the veteran 
indicated that the following issues were withdrawn from 
appellate review:  entitlement to service connection for 
diabetes mellitus, a heart disability and a psychiatric 
disability.  In October 2004, he submitted a written 
statement which confirms that he wished the aforementioned 
issues withdrawn.  As such, these matters will not be 
discussed any further. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003, following the issuance of the statement of 
the case, pertinent evidence was submitted to the RO.  This 
evidence has not yet been reviewed by the RO in conjunction 
with the current appeal.  As such, the case must be remanded 
so that the RO may review this evidence in the first 
instance.  38 C.F.R. § 20.1304(c).
 
In addition, it is imperative that the RO obtain and 
associate with the claims file all outstanding VA and private 
medical records following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, and to ensure that all due process requirements 
are met, this matter is hereby REMANDED, to the RO, via the 
AMC, for the following action:  

1.  The RO should obtain all outstanding 
records regarding the veteran's low back 
disability, following the procedures set 
forth in 38 C.F.R. § 3.159 (2003) to 
include any outstanding records from the 
VA Medical Center located in Little Rock, 
Arkansas.  Records reflecting private 
medical treatment for low back 
disability, provided after September 2003 
should be obtained as well.  Requests for 
such records should be documented for the 
file and all records and/or responses 
received should be associated with the 
claims file.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority to include any 
evidence submitted since the issuance of 
the December 2002 statement of the case.  

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


